 Case 1:20-cv-00404-LEW Document 5 Filed 12/16/20 Page 1 of 1                      PageID #: 58




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

 MANETIRONY CLERVRAIN,                             )
                                                   )
                         Plaintiff                 )
                                                   )
 V.                                                )     1:20-CV-00404-LEW
                                                   )
 MATTHEW DUNLAP,                                   )
                                                   )
                         Defendant                 )


                     ORDER AFFIRMING RECOMMENDED DECISION
                            OF THE MAGISTRATE JUDGE

        On November 2, 2020, the United States Magistrate Judge filed with the court, with copies

to the parties, his Recommended Decision After Review of Plaintiff’s Complaint (ECF No. 3). On

December 14, 2020, the Clerk docketed a pleading purportedly signed by Plaintiff on November

11, 2020. Although the pleading does not meet the deadline stated in the Recommended Decision,

I have reviewed the pleading to determine whether Plaintiff set forth cause for service of his

complaint on Matthew Dunlap. I can discern in the pleading no factual basis for Plaintiff to assert

a claim against Mr. Dunlap or any other person subject to this Court’s jurisdiction. Furthermore, I

concur with the Magistrate Judge’s conclusion that the original complaint fails to state a claim and

fails to identify any relief that Plaintiff could receive from Mr. Dunlap or any other Maine-based

official, state or federal.

        It is therefore ORDERED that the Recommended Decision of the Magistrate Judge is

hereby AFFIRMED and ADOPTED. Plaintiff’s Complaint is dismissed.

        SO ORDERED.

        Dated this 16th day of December, 2020.

                                                /s/ Lance E. Walker
                                               UNITED STATES DISTRICT JUDGE
